Title: To Thomas Jefferson from Borgnis Desbordes, Frères, 26 December 1785
From: Borgnis Desbordes, Frères
To: Jefferson, Thomas



Son Excellence
Brest Le 26. Xbre. 1785.

Nous avons L’honneur de vous informer que Les malheureux prisonniers ont perdu Leur procés et ont été condamnés par défaut, Leur procureur n’ayant eu aucuns moyens de deffenses à produire. La Loi d’ailleurs est Contr’eux. Notre avocat que nous avons consulté, persuadé que vous obtiendrés L’addoucissement de Leur Sort, Nous a conseillé d’apeler cette affaire; nous avons en conséquence aprés Signiffication de La Sentence pour obvier à La translation de Leur personne des prisons de St. Pôl dans celles de Brest fait dresser un acte d’appel que Nous avons envoyé de Suite à Messrs. Jn. Diot & Compe. de Morlaix pour faire Signer à ces,  malheureux et Le faire Signiffier aussitôt. Vous en avés Cy joint La copie ainsi que celle de La Sentence; ces malheureux Se reposent Sur Vos Bontés et Sur votre Sollicitation en Leur faveur.
Nous avons L’honneur d’être avec un profond respect Vos trés humbles et obéissants Serviteurs,

Borgnis Desbordes freres

